Citation Nr: 1607471	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the first and second metatarsals, status post right foot injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to December 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.

On his February 2009 VA Form 9, Substantive Appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  In June 2012, the Veteran was notified that his hearing was scheduled in August 2012.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board has deemed his request for a hearing withdrawn.  38 C.F.R § 20.704(c).

In November 2012, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right foot disability has been manifested by symptoms of moderately severe disability.  

2.  The Veteran does not meet the schedular criteria for TDIU, and his service-connected disabilities have not been shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 20, but no higher, rating for a right foot disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes (DCs) 5003, 5280, 5282, 5284 (2015).

2.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The duty to notify for the increased rating claim was satisfied via a December 2006 letter which was issued prior to the decision on appeal.  For the issue of entitlement to TDIU, the Board's November 2012 remand found that the Veteran's statements had reasonably raised a claim for TDIU and remanded the claim for further action, including sending the Veteran appropriate notification.  A January 2013 letter satisfied VA's duty to notify and was sent prior to the June 2015 supplemental statement of the case that adjudicated the issue of TDIU. 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  

Regarding whether there was substantial compliance with the Board's November 2012 remand directives, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in January 2013 requesting that he identify any treatment he had received for his right foot disability and informing him of what he needed to submit to support his claim for TDIU.  The Veteran did not respond to this letter.  The AOJ also scheduled the Veteran for a VA examination in April 2015 to evaluate the severity of his right foot disability.  As will be discussed below, the Board finds this examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appeared for VA examinations in January 2007 and April 2015 to evaluate the severity of his right foot disability.  The Veteran and his representative have generally alleged that the January 2007 VA examination was inadequate because the examiner was a nurse practitioner and not an orthopedic specialist.  Although the Veteran has not made the same allegations regarding the April 2015 VA examiner, for completeness purposes, the Board notes that examiner was also a nurse practitioner.  

The Board finds that the nurse practitioners who conducted the VA examinations were sufficiently qualified to elicit the information necessary for rating purposes.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "any challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Federal Circuit explained that requiring specific reasons to challenge a VA examiner's expertise is necessary because "[u]nless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications."  Id.  The Veteran and his representative have not made any specific allegations against the particular qualifications of the VA examiner.  Merely alleging that a nurse practitioner may not be qualified to evaluate the Veteran's right foot disability does not amount to specific reasons to challenge the VA examiner's qualifications. 

The Veteran has also challenged the adequacy of how the January 2007 VA examination was conducted.  Specifically, he has alleged that it was inadequate because the examiner did not thoroughly consider his functional limitations.  The Veteran also has argued that the examiner's notation that he did not use a cane was merely an observation that he did not have a cane that day and that she did not ask him whether he used a cane.  He has testified that he uses a cane on occasion and forgot it that day because he was in a rush to leave his house.  DRO Hearing Tr. at 8-9.  The Board finds that these allegations do not render the examination inadequate.  A review of the examination report reflects that the examiner described and considered the Veteran's reports of functional limitations and that she completed a thorough physical examination of the Veteran, relaying her objective findings.  To the extent a question regarding whether the Veteran used any assistive devices may not have been asked, the Veteran's later testimony has clarified that he uses a cane on occasion, and the Board will consider this testimony instead of what is shown in the VA examination report.  

The Veteran has not challenged the adequacy of the April 2015 VA examination; however, the Board finds that the examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information to allow the Board to make an informed evaluation of the severity of his right foot disability in accordance with the pertinent rating criteria.  Therefore, the January 2007 and April 2015 VA examinations are both adequate for evaluation purposes.  See Barr, 21 Vet. App. 303.  

The Veteran also was provided an opportunity to set forth his contentions about his increased rating claim during the June 2009 hearing before a DRO.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the RO and that hearing officer has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2009 hearing, the DRO set forth the issues to be discussed, focused on the elements necessary to substantiate the increased rating claim and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the DRO did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

1.  Right Foot Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected residuals of a fracture of the first and second metatarsals, status post right foot injury have been evaluated as 10 percent disabling under Diagnostic Code (DC) 5284.  The Veteran seeks a higher rating. 

Under DC 5284, a disability rating of 10 percent is warranted for moderate impairment.  A 20 percent rating is warranted for moderately severe impairment.  A 30 percent rating requires severe impairment.  Finally, actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The record reflects the Veteran's right foot disability includes hammertoes, hallux valgus, and degenerative joint disease.  In an April 2015 opinion, a VA examiner opined that these conditions were separate from the Veteran's service-connected fracture residuals.  She explained that right foot hallux valgus, hammertoes, and degenerative joint disease were not diagnosed or noted until 2007.  She reported that the Veteran's separation examination did not note any foot abnormalities other than the history of a fracture and that X-rays taken during a 1987 VA examination did not show evidence of any of these conditions.  She thus concluded that the conditions were acquired after service and were not related to the Veteran's service or to his service-connected residuals of fractures of the first and second metatarsals.  

Although the VA examiner opined that these disabilities were separate from the Veteran's service-connected right foot disability, she further concluded that because of the similarity of symptoms she could not ascertain the degree of disability or symptoms resulting from service-connected residuals of fracture as distinguished from the separate disorders.  She said it would be speculation to state such a difference.  

Therefore, since the effects of the Veteran's service-connected right foot disability cannot be distinguished from those of his nonservice-connected right foot disabilities, the Board must attribute all signs and symptoms to his service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As a result, the Board will consider whether the Veteran is entitled to separate or higher evaluations, as appropriate, under pertinent DCs for hammertoes (DC 5282), hallux valgus (DC 5280), and degenerative joint disease (DC 5003).  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (finding that DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a and that rating such conditions under 5284 would be an impermissible rating by analogy).

Similarly, the record reflects the Veteran has experienced neuropathic pain in his right foot that has not been specifically attributed to the Veteran's service-connected right foot disability or to a nonservice-connected disability.  See April 2009 VA treatment record; see, e.g., May 2015 VA treatment record (listing peripheral vascular disease as one of the Veteran's disabilities).  Therefore, such neuropathic pain symptoms will be considered as a part of the Veteran's service-connected right foot disability.

On January 2007 VA examination, the examiner noted the Veteran reported having foot pain of a 6 out of 10 on a pain scale and that his foot was positive for weakness, stiffness, and swelling.  He did not report having heat or redness.  The Veteran complained of fatigability and lack of endurance on standing and walking and that his symptoms were worse with these activities.  He reported he did not have any flare-ups, but had chronic right foot pain.  He said he did not wear corrective shoes, shoe inserts, or braces.  Examination revealed his right foot was not painful and that function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There was no objective evidence of painful motion, edema, instability, or weakness.  The examiner indicated the Veteran did have a slight right-sided limp, but there were no functional limitations on standing and walking.  Examination showed callosities on the right second toe and on the third toe at the third metatarsal joint and evidence of abnormal weight bearing.  His posture on standing, squatting, supinating, pronating, and rising on his heels and toes was normal.  X-rays revealed healed fracture deformities of the first and second metatarsals.  

July 2007 letters from H.D.Y. and D.B. at the Louisiana Association for the Blind reflect the Veteran provided them with his plans to retire in March 2007.  H.D.Y. stated that after the Veteran submitted his retirement papers, he told H.D.Y. that he was having trouble with his right foot and did not feel that he could sufficiently perform his job.  D.B. reported that within days of submitting his retirement papers, the Veteran told him his right foot difficulties made him feel that he was unable to perform his duties up to the standards of the Association.  D.B. noted that the Veteran had always been on time and got along with other employees.

Statements submitted by three of the Veteran's daughters in August 2007 reflect their observations that the Veteran's foot hurts him all the time.  These statements reflect that the Veteran's daughter, L.D.P., had moved in with him to help him maintain his home, to include performing activities of daily living that require standing, such as cooking and cleaning.  See August 2007 statements from L.D.P., L.S., and L.K.W.  L.D.P. commented that the Veteran was limping more and more each day and that his foot did not lay flat on the floor and looked bruised all the time. 

At the June 2009 DRO hearing the Veteran testified that his right foot pain was severe, occurred on a daily basis, and had increased over the years.  He sometimes experienced a burning sensation and his foot swelled so much that his toes did not even touch the floor.  He reported that he enjoyed gardening, but could not do it for very long periods of time anymore.  He also testified that he had retired from a full-time job doing maintenance for the Louisiana Association for the Blind because it was difficult for him to stay on his feet for long periods of time.  He said his employer had seen that he could not stay on his feet for very long, had asked him to retire, and had agreed to write him letters regarding his disability.  He continued to work for the Association part time when he was needed.  He reported using a cane when his foot hurt him badly.  He had callouses on the bottom of his foot that he has had removed on several occasions, but they always come back larger.  His daughter, L.W., testified that his right foot pain affected every aspect of his life, including making it difficult for him to stand to brush his teeth or shave.  DRO Hearing Tr. at 1-9.  

August 2001 to May 2015 VA treatment records reflect intermittent treatment for the right foot.  The Veteran has been seen by the podiatry clinic for peripheral vascular disease nail care and anticoagulation therapy; onychomycosis and keratosis have been noted during these treatment sessions.  See, e.g., July 2007 VA record.  

A May 2006 VA record reflects the Veteran reported having right foot pain that was a 3 on a 10 pain scale.  In April 2009, he reported having occasional foot pain and some burning at the bottom of the foot.  December 2012 VA records note the Veteran was complaining of aching across the arch of his foot.  The treating provider suggested the Veteran be seen by podiatry for nail care; however, the Veteran indicated he may cut his nails himself.  The treating provider instructed him to be very careful if he cut his nails himself since he was unable to feel his toes.

On April 2015 VA examination, the examiner noted that the Veteran did not wear inserts or orthotics for his foot condition nor had he undergone surgery for the condition.  The Veteran reported having occasional pain in his right foot when driving long distances and standing for periods longer than 30 minutes.  He indicated that flare-ups impacted prolonged weightbearing due to pain in his foot when standing.  Physical examination of the right foot did not elicit any pain.  The examiner noted that swelling of the foot contributed to functional loss.  Pain, weakness, fatigability, or incoordination did not significantly limit the functional ability of the foot during flare-ups or when the foot was used repeatedly over a period of time.  The examiner concluded that the Veteran's right foot condition placed limitations on his ability to complete occupational tasks requiring prolonged standing and weight bearing.  She also indicated that it was not possible to opine without resorting to mere speculation regarding the extent of functional loss since there was no conceptual or empirical basis to make such a determination without directly observing function.

In examining the lay and medical evidence, the Board concludes it most nearly approximates findings for a higher 20 percent rating under DC 5284 as it reflects moderately severe disability and that a preponderance of the evidence is against a finding that it more nearly approximates a disability manifested by severe symptoms.  Such evidence, as described in detail above, reflects the Veteran's symptoms of a right foot disability include chronic pain, neuropathic pain, swelling, and functional limitations in his ability to perform occupational tasks that require prolonged standing or walking.  The Veteran and his daughters have made statements to the effect that he has severe foot pain and that it causes him limitations in activities requiring standing or walking.  See June 2009 DRO Hearing Tr. at 1; August 2007 statements from L.K.W., L.D.P., and L.S.  Physical examination during January 2007 and April 2015 VA examinations did not reveal any objective evidence of pain, painful motion, fatigability, instability, or weakness.  After taking into consideration the Veteran's reports of pain and lay evidence of such pain included in the claims file, the examiners concluded that symptoms of the right foot disability functionally limited him for activities that would require prolonged standing or walking.  Although the Veteran and his daughters have described his pain as severe, the evaluation of his right foot disability is not solely based on consideration of the severity of his pain; it is based on the overall characteristics of the disability and its effects on the Veteran's ordinary activity; such considerations most nearly approximate a moderately severe, not a severe, foot disability.  See 38 C.F.R. §§ 4.1, 4.6, 4.10.

Regarding whether the Veteran is entitled to a higher or separate rating under any other applicable code, the record reflects the Veteran has hammertoes on the right foot.  A 10 percent rating is provided for unilateral hammertoes, where all toes are hammertoes, without claw foot.  38 C.F.R. § 4.71a, DC 5282.  Such is not shown by the evidence of record.  January 2007 X-ray results reveal mild hammertoe deformities.  The VA examiner did not specify which toes were affected, but noted that the Veteran had some clawing of the toes of the right foot as compared to the left foot.  On April 2015 VA examination, the examiner noted the Veteran had mild hammertoes that affected the second, third, fourth, and little toe.  Although this evidence indicates that four out of the five toes of the right foot are affected by hammertoes, it does not more nearly approximate findings that reflect that all toes are affected.  Therefore, the Veteran is not entitled to a separate 10 percent rating for hammertoes.

January 2007 and April 2015 X-ray results also reflect the Veteran has hallux valgus.  A 10 percent rating is provided for unilateral hallux valgus if there has been an operation with resection of the metatarsal head or if severe symptoms are equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.  The evidence does not demonstrate that hallux valgus is manifested by severe symptoms that would be equivalent to amputation of the great toe.  The January 2007 VA examiner indicated hallux valgus was mild, while the April 2015 examiner concluded it was mild or moderate.  Additionally, there is no evidence the Veteran has had an operation on the right foot with resection of the metatarsal head.  Therefore, a separate 10 percent rating for hallux valgus is not warranted.  

Additionally, January 2007 and April 2015 X-ray results reflect the Veteran has degenerative joint disease of the right foot.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 would not provide the Veteran with a rating in excess of 20 percent and the Veteran is not entitled to a separate rating based on this DC, since symptoms of pain and swelling have already been considered in the assignment of a 20 percent rating under DC 5284.  See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability or its manifestations under various diagnoses is to be avoided).  

The Board has also considered whether any other DCs may be applicable to the Veteran's case.  There is no evidence the Veteran has flat foot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), or malunion of or nonunion of the tarsal or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a.  Thus, ratings under these DCs will not be discussed further.  

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability for the right foot disability is consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's right foot disability has been manifested by pain, neuropathic pain, swelling, and functional loss in standing and walking for long periods of time.  Additionally, symptoms related to hammertoes, hallux valgus, and degenerative joint disease have been considered as part of his service-connected disability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a appropriately contemplate the Veteran's right foot disability symptoms.  Hence, the rating criteria reasonably describe the Veteran's right foot disability.  In short, there is no indication in the record that the average industrial impairment from his right foot disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board concludes that the evidence more nearly approximates findings warranting a 20 percent rating, but no higher, under DC 5284 for the Veteran's right foot disability.  A preponderance of the evidence is against a finding that he is entitled to a higher or separate compensable rating under any other applicable DC.  

2.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).

The Veteran is service-connected for residuals of a fracture of the first and second metatarsals, status post right foot injury, which, as a result of the Board's above decision is rated 20 percent disabling, and for skin graft, scars of the right foot, evaluated as noncompensable.  Therefore, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.

Here, the Board finds that the evidence fails to show that the service-connected disabilities are sufficient to produce unemployability; thus, the evidence does not warrant referral of the claim to the Director of VA's Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  As explained above, the Veteran has reported that he retired from his job as a line maintenance worker at the Louisiana Association for the Blind in March 2007 because of his right foot disability.  He reported at the June 2009 DRO hearing that his employers asked him to retire because they saw that his foot was causing him problems.  However, he also testified that he continued to work part time for this employer.  Hearing Tr. at 5.  

As explained in the above analysis for the increased rating claim, letters submitted from his supervisor and from the director of the Association indicate that he had informed them after he submitted his retirement papers that he was retiring as a result of difficulties caused by his foot disability.  See July 2007 letters from H.D.Y. and D.B.  

The January 2007 VA examiner noted that his right foot disability affected his usual occupation since standing and walking made his foot hurt worse.

The April 2015 VA examiner indicated that the Veteran's right foot disability would limit him from occupational tasks involving prolonged standing and weight bearing. 

Although this evidence indicates that the Veteran's service-connected right foot disabilities cause an employment handicap, this is not the same as preventing him from engaging in substantially gainful employment.  TDIU is not warranted because a Veteran is unable to engage in his or her chosen profession.  He or she must be unable to secure or follow a substantially gainful occupation, which has been defined as the ability to earn a living wage.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Here, a preponderance of the evidence is against a finding that the Veteran's right foot disability precludes him from engaging in substantially gainful employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent, but no higher, rating is warranted for residuals of a fracture of the first and second metatarsals, status post right foot injury, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


